                                                                                                                                                                                                                                               FILED
                                                                                                                                                                                                                                DALLAS COUNTY
                                                  CIVIL CASE
                             Case 4:19-cv-04834 Document  1-2 INFORMATION   SHEET
                                                               Filed on 12/12/19 in TXSD Page 1 of 3                                                                                                                           11/20/2019 2:13   PM
                                                                                       DC-1 9-1 8635                                                                                             l-162ND                           FELICIA PITRE
                CAUSE NUMBER (FOR CLERK USE ONLY):                                                                                               COURT (FOR CLERK USE ONLY):                                                    DISTRICT CLERK

                      STYLED        Dallas    County Hospital                     District d/b/a   Parkland Health Hospital System,                        et al.   v Amneal Pharmaceuticals, LLC,                  et   al.

                                             (e.g.,   John Smith        v.   All American Insurance Co; In re      Mary Ann       Jones; In the Matter of the Estate of George Jackson)
 A civil    case information sheet must be completed and submitted                             when an         original petition or application is ﬁled to initiate a                  new   civil,   family law, probate, 0r mental
 health case 0r        when     a post-judgment petition for modiﬁcation or                    motion for enforcement               is    ﬁled   in a   family law case. The information should be the best available                     at

 the time 0f ﬁling.

1.   Contact information for person completing case information sheet:                                              Names         of parties in case:                                  Person or entity completing sheet            is:

                                                                                                                                                                                     .Attorney        for Plaintiff/Pctitioncr
Name:                                                      Email:                                                   Plaintiff(s)/Petitioner(s):                                      DPro Se Plaintiff/Petitioner
                                                                                                                                                                                     DTitle IV—D Agency
 Warren          T.   Burns                                        wburns@burnscharest.com                              see attaChment                                               DOther;

Address:                                                   Telephone:
                                                                                                                                                                                     Additional Parties in Child Support Case:
     900 Jackson        Street, Suite   500                        469—904—4550
                                                                                                                    Defendant(s)/Rcspondent(s):                                      Custodial Parent:
City/State/Zip:                                            Fax:
                                                                                                                        See attachment
     Dallas,    TX 75202                                           469-444-5002                                                                                                      Nomcustodial parent;

Signature:                                                 State    Bar No:
                                                                                                                                                                                     Presumed Father'
     /s/   Warren      T.   Burns                                  240531 19
                                                                                                                    [Attach additional page as necessary to    list all   parties]


2.   Indicate case type, or identify the most important issue in the case (select only 1):

                                                                        Civil                                                                                                            Family Law
                                                                                                                                                                                                        Post-judgment Actions
                     Contract                               Injury 0r             Damage                       Real Property                               Marriage Relationship                           (non-Title IV-D)
Debt/Cantract                                    DAssault/Battery                                         DEminent Domain/                                DAnnulment                                  DEnforcement
      D Consumer/DTPA                            D Construction                                             Condemnation                                  DDeclare MaITiage Void                      DModiﬁcationiCustody
      D Debt/Contract                            D Defamation                                             DPartition                                      Divorce                                     DModiﬁcationiother
      DFraud/Misrepresentation                   Malpractice                                              DQuiet     Title                                   DWith          Children                         Title 1v_D
      DOther Debt/Contract:                            DAccounting                                        DTrespass      t0   Try       Title                DNO Children                             DEnforcemem/Modiﬁcaﬁon

Foreclosure
                                                       DLegal
                                                       DMCdical
                                                                                                          DOther Property:                                                                            D paternity
                                                                                                                                                                                                      DReciprocals (UIFSA)
      DHome EquityiExpedited                           DOther Professional                                                                                                                            Dsuppon Order
      D Other Foreclosure                                  Liability:
Dpranchise                                                                                                      Related to Criminal
Dlnsurance                                       DMotor Vehicle Accident                                              Matters                                Other Family Law                          Parent—Child Relationship
DLandlord/Tenam                                  DPremiseS                                                DExpunction                                      DEnforce Foreign                           DAdoption/Adoption with
DNon-Competition                                 Product Liability                                        DJUdgmem NiSi                                       JUdgment                                  Tenninaﬁon
DPaI-tnership                                         DAsbestos/silica                                    DNon-Disclosure                                  DHabeas Corpus                             DChild Protection
DOther Contract:                                      DOther Product Liability                            DSeiZUI'e/FOIfEifUI'C                            DName Change                               DChild SUPPOH
                                                           List product;                                  DWrit     0f Habeas           Corpusi            DProtective Order                          DCustody or Visitation
                                                                                                               Pre-indictment                              DRemoval    0f Disabilities                DGestational Parenting
                                                 Bother        Injury or           Damage;                DOther:                                             of Minority                             DGrandparent Access
                                                                                                                                                           DOther:                                    DParentage/Paternity
                                                                                                                                                                                                      DTermination of Parental
                                                                                                      .    .                                                                                             Ri hts
                E,mp!oymem                                                                   Other   cum
       ‘    ,                                                  ,    ,         _                                           _   .     ,
                                                                                                                                                                                                      DOtIgler Parent-Child:
DDlscrlmlnatlon                                       DAdmmlstratlve Appeal                               DLawyer DISCIpllne
DRetaliation                                          DAntitrust/Unfair                                   DPerpetuate Testimony
DTermination                                              Competition                                     D Securities/Stock
DWorkers’ Compensation                                DCode Violations                                    DTonious      Interference
DOther Employment:                                    DForeign Judgment                                   .Other: Prescription
                                                      D   Intellectual Property                                       Opioid Epidemic


                       Tax                                                                                                    Probate           & Mental Health
 DTax Appraisal                                       Probate/Wills/Intestate Administration                                                       DGuardianshipiAdult
 DTaX Delinquency                                         DDependent               Administration                                                  DGuardianshipiMinor
 DOther Tax                                               Dlndependent Administration                                                              DMental      Health
                                                          DOther Estate Proceedings                                                                DOther;


3.   Indicate procedure or remedy,              if    applicable (may select            more than 1):
 DAppeal from Municipal               or Justice Court                                 DDeclaratory Judgment                                                              DPrejudgment Remedy
 DArbitration-related                                                                  DGamishment                                                                        DProtective Order
 DAttachment                                                                           DInterpleader                                                                      DReceivcr
 DBill of Review                                                                       DLicense                                                                           D Sequestration
 DCertiorari                                                                           DMandamus                                                                          DTemporary     Restraining Order/Injunction
 DClass Action                                                                         DPost-judgment                                                                     DTurnover
4.    Indicate       damages sought     (do not select ifit             is   a family law case):
 DLess          than $100,000, including damages 0f any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees
 DLess          than $100,000 and non—monetary relief



                                                                                                                                                                                                          B
 DOver $100, 000 but not more than $200,000
 DOver $200,000 but not more than $1,000,000
_Over $          1   ,000,000

                                                                                                                                                                                                                               Rev 2/13
                  Case 4:19-cv-04834 Document 1-2 Filed on 12/12/19 in TXSD Page 2 of 3




     .

E]                     .EE



                           DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH &
                           HOSPITAL SYSTEM;
                           PALO PINTO COUNTY HOSPITAL DISTRICT A/K/A PALO PINTO GENERAL
                           HOSPITAL;
                           GUADALUPE VALLEY HOSPITAL A/K/A GUADALUPE REGIONAL MEDICAL
                           CENTER;
                           VHS SAN ANTONIO PARTNERS, LLC D/B /A BAPTIST MEDICAL CENTER,
                           MISSION TRAIL BAPTIST HOSPITAL, NORTH CENTRAL BAPTIST HOSPITAL,
                           NORTHEAST BAPTIST HOSPITAL, and ST. LUKE’S BAPTIST HOSPITAL;
                           NACOGDOCHES MEDICAL CENTER;
                           RESOLUTE HOSPITAL COMPANY, LLC D/B /A RESOLUTE HEALTH;
                           THE HOSPITALS OF PROVIDENCE EAST CAMPUS;
                           THE HOSPITALS OF PROVIDENCE MEMORIAL CAMPUS;
     HHPPONP‘P‘




                           THE HOSPITALS OF PROVIDENCE SIERRA CAMPUS;
                  HO
                       .   THE HOSPITALS OF PROVIDENCE TRANSMOUNTAIN CAMPUS;
                       .   VHS BROWNSVILLE HOSPITAL COMPANY, LLC D/B/A VALLEY BAPTIST
                           MEDICAL CENTER BROWNSVILLE;
                                           —


         12.               VHS HARLINGEN HOSPITAL COMPANY, LLC D/B /A VALLEY BAPTIST
                           MEDICAL CENTER;
         13.               ARMC, LP. D/B/A ABILENE REGIONAL MEDICAL CENTER;
         14.               COLLEGE STATION HOSPITAL, LP;
         15.               GRANBURY HOSPITAL CORPORATION D/B/A LAKE GRANBURY MEDICAL
                           CENTER;
         16.               NAVARRO HOSPITAL, LP. D/B/A NAVARRO REGIONAL HOSPITAL;
         17.               BROWNWOOD HOSPITAL, LP. D/B/A BROWNWOOD REGIONAL MEDICAL
                           CENTER;
         18.               VICTORIA OF TEXAS, LP. D/B/A DETAR HOSPITAL NAVARRO and DETAR
                           HOSPITAL NORTH;
         19.               LAREDO TEXAS HOSPITAL COMPANY, LP. D/B/A LAREDO MEDICAL
                           CENTER;
     20.                   SAN ANGELO HOSPITAL, LP. D/B/A SAN ANGELO COMMUNITY MEDICAL
                           CENTER;
     21.                   CEDAR PARK HEALTH SYSTEM, LP. D/B/A CEDAR PARK REGIONAL
                           MEDICAL CENTER;
     22.                   NHCI OF HILLSBORO, INC. D/B/A HILL REGIONAL HOSPITAL;
     23.                   LONGVIEW MEDICAL CENTER, LP. D/B/A LONGVIEW REGIONAL MEDICAL
                           CENTER; and
     24.                   PINEY WOODS HEALTHCARE SYSTEM, LP. D/B/A WOODLAND HEIGHTS
                           MEDICAL CENTER.
                    Case 4:19-cv-04834 Document 1-2 Filed on 12/12/19 in TXSD Page 3 of 3



Defendants

                   AMNEAL PHARMACEUTICALS, LLC;
                   AMNEAL PHARMACEUTICALS, INC;
                   TEVA PHARMACEUTICALS USA, INC;
                   CEPHALON, INC;
NQP‘:PP’.Ni‘




                   JOHNSON & JOHNSON;
    JANSSEN PHARMACEUTICALS, INC;
    0RTH0_MCNEIL_JANSSEN PHARMACEUTICALS, INC. n/k/a JANSSEN
    PHARMACEUTICALS, INC;
    JANSSEN PHARMACEUTICA, INC. n/k/a JANSSEN PHARMACEUTICALS, INC;
    ABBOTT LABORATORIES;
10. ABBOTT LABORATORIES, INC;
11. ASSERTIO THERAPEUTICS, INC. f/k/a DEPOMED, INC;
12.                NORAMCO, INC;
13.                ENDO HEALTH SOLUTIONS, INC;
14.                ENDO PHARMACEUTICALS, INC;
15.                MALLINCKRODT, LLC;
16.                MALLINCKRODT PLC;
17.                SPECGX LLC;
18.                ALLERGAN PLC;
19.                WATSON LABORATORIES, INC;
20.                ACTAVIS LLC f/k/a ACTAVIS INC;
21.                ACTAVIS PHARMA, INC. f/k/a WATSON PHARMA. INC;
22.                ANDA, INC;
23.                H.D. SMITH,   LLC   f/k/a HI).   SMITH WHOLESALE DRUG   (30.;
24.                HENRY SCHEIN, INC;
25.                AMERISOURCEBERGEN CORPORATION;
26.                AMERISOURCEBERGEN DRUG CORPORATION;
27.                CARDINAL HEALTH, INC;
28.                MCKESSON CORPORATION;
29.                CV8 HEALTH CORPORATION;
30.                CV8 PHARMACY, INC;
31.                WALGREEN (30.;
32.                WALGREENS BOOTS ALLIANCE, INC;
33.                WALMART INC;
34.                RICHARD ANDREWS;
35.                THEODORE OKECHUKU;
36.                NICOLAS PADRON;
37.                CARLOS LUIS VENEGAS; and
38             .   JOHN DOES 1 To       100.
